Citation Nr: 0625416	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  05-17 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
pes planus, status post bunionectomy and hallux valgus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinea versicolor.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of left 
thigh injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO granted an increased rating of 10 percent 
for pes planus with bunions postoperative and hallux valgus, 
effective June 22, 2004.  The RO denied service connection 
for tinea versicolor and residuals of injury, left thigh, 
finding that the veteran had not submitted new and material 
evidence to reopen the claims.  Irrespective of the RO's 
action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claims of 
service connection for tinea versicolor and residuals of 
injury, left thigh.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The veteran submitted a private medical statement in January 
2006, which was not considered by the RO or waived for RO 
review.  A remand pursuant to 38 C.F.R. § 20.1304 is not 
required, however, as the private medical statement shows a 
post-service diagnosis of tinea versicolor, which is 
duplicative of medical evidence already of record.  This 
medical evidence, in effect, already has been considered by 
the RO.  A remand for RO consideration of a July 2005 x-ray 
report of the hip also does not apply, as it does not pertain 
to any of the claims on appeal.

The issues of service connection for tinea versicolor and 
increased rating for pes planus, status post bunionectomy and 
hallux valgus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for tinea versicolor was denied by the 
RO in an April 1973 rating decision. The veteran did not 
appeal the decision.

2.  The evidence received since the April 1973 rating 
decision was previously considered and does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for tinea versicolor.

3.  Service connection for residuals of left thigh injury was 
denied by the RO in an April 1973 rating decision. The 
veteran did not appeal the decision.

4.  The evidence received since the April 1973 rating 
decision was not previously considered and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for left thigh injury.


CONCLUSIONS OF LAW

1.  The April 1973 rating decision which denied service 
connection for tinea versicolor is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2005).

2.  The evidence received since the April 1973 rating 
decision which denied service connection for tinea versicolor 
is not new and material, and the claim remains closed. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).

3.  The April 1973 rating decision which denied service 
connection for residuals of left thigh injury is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2005).

4.  The evidence received since the April 1973 rating 
decision which denied service connection for left thigh 
injury is new and material, and the claim is reopened. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veteran Claims (Court) held that 
VA must (1) inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2004 letter, which was issued 
prior to the rating decision on appeal.  In the September 
2004 letter, VA informed the veteran that in order to reopen 
his claim of service connection for tinea versicolor, he had 
to submit new and material evidence, which must raise a 
reasonable possibility of substantiating his claim.  The RO 
noted that the veteran's claim previously had been denied 
because there was no evidence of treatment during military 
service; so the new evidence submitted must pertain to this 
fact.  The veteran was notified again in March 2005.  These 
letters satisfied the new VCAA notice requirements regarding 
reopening claims, pursuant to Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the September 2004 
and March 2005 letters, VA stated it would attempt to obtain 
any records held by any federal agency.  It also informed him 
that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  Finally, the 
veteran was informed that he should submit any evidence in 
his possession that pertains to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the veteran has not submitted new and 
material evidence to reopen his service connection claim for 
tinea versicolor, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records.  The veteran testified that he had received 
private treatment in 1987 and the 1990's for his skin 
problems, but did not provide any identifying information or 
the proper release forms for VA to obtain these records.  The 
Court has held that the duty to assist "is not always a one-
way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.  Also, the veteran did not indicate that 
these private physicians related his current skin problems to 
service; so these records would not aid in substantiating the 
veteran's claim.

VA has not provided the veteran with an examination in 
connection with his claim to reopen service connection for 
tinea versicolor; however, the Board finds that VA was not 
under an obligation to have the veteran examined for this 
disability.  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the evidence does 
not indicate that any new and material evidence has been 
submitted that shows treatment for any skin disorder in 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  Therefore, 
the Board finds that an examination was not necessary to 
decide the merits of the claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran. 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board has considered the veteran's claim to reopen 
service connection for residuals of left thigh injury with 
respect to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West 2002), including the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome, as noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II. New and Material Evidence Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed; and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA. 38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

III.  Analysis

A.  New and material evidence for service connection for 
tinea versicolor

At the time of the April 1973 rating decision, which denied 
service connection for tinea versicolor, the evidence of 
record consisted of the service medical records and a 
February 1973 VA examination report.  The service medical 
records were negative for any complaints of a skin disorder.  
The February 1973 VA examination report showed a diagnosis of 
tinea versicolor, severe, acute.    

In the April 1973 rating decision, the RO denied the claim 
stating that the evidence was insufficient to show the in-
service incurrence or aggravation of the skin disability.  
The veteran was notified of the denial in a May 1973 letter, 
including his appeal rights, and did not appeal the decision.  
Thus, the decision is final. See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the veteran has not submitted new and material evidence to 
reopen the claim for service connection for tinea versicolor.  
None of the evidence of record submitted since the last 
rating decision relates to any in-service treatment for a 
skin disorder, which is the unestablished fact necessary to 
substantiate the claim.  In fact, the veteran testified in 
the December 2005 Board hearing that he had itching in 
service but did not receive any treatment and really started 
having skin problems after he got out of service.      

As no new and material evidence has been submitted to reopen 
the veteran's service connection claim for tinea versicolor, 
the claim remains closed.

B.  New and material evidence for service connection for 
residuals of left thigh injury

At the time of the April 1973 rating decision, which denied 
service connection for residuals of left thigh injury, the 
evidence of record consisted of the service medical records 
and a February 1973 VA examination report.  The service 
medical records showed the veteran was struck by a jeep in 
the left leg in service in January 1970, and had no 
residuals.  The February 1973 VA examination report also 
noted the in-service jeep injury.

In the April 1973 rating decision, the RO denied the claim 
stating that the evidence was insufficient to show any 
chronic residuals related to the in-service thigh injury.  
The veteran was notified of the denial in a May 1973 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, the decision is final. See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for residuals of a left 
thigh injury.  The veteran testified at his Board hearing 
that since service, he has had pain in his left thigh in the 
area where he was hit by the jeep in service.  This was the 
basis for the denial at the time of the April 1973 rating 
decision (that the evidence was insufficient to show any 
chronic residuals related to the in-service thigh injury).  
The veteran previously had not indicated that he had any 
residuals of the in-service thigh injury.  In making the 
determination that the veteran has submitted new and material 
evidence, the Board must presume the truth of these 
statements.  

As the veteran has submitted new and material evidence that 
relates to an unestablished fact necessary to substantiate 
the claim for service connection, the claim is reopened and 
will be considered on the merits.


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for tinea versicolor and the 
claim remains closed.

New and material evidence has been submitted to reopen a 
claim of service connection for residuals of a left thigh 
injury and the claim is reopened.


REMAND

The Board has carefully reviewed the evidence of record and 
finds that the medical evidence is insufficient to decide the 
service connection claim for residuals of a left thigh 
injury.  The service medical records show the veteran was hit 
by a jeep in his left thigh in service in January 1970.  The 
veteran testified in his Board hearing that since service, he 
has had pain and discomfort in his left thigh in the area 
where he was hit by the jeep.  However, the veteran has never 
been evaluated to determine whether he has any disability in 
the left thigh related to his in-service injury.    

Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may entitle him to compensation, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim. 38 U.S.C.A. § 5103A(d).  Therefore, a 
VA medical examination is necessary.

Regarding the increased rating claim for bilateral pes planus 
status post bunionectomy with hallux valgus, the veteran was 
afforded a VA examination in December 2004, but indicated in 
the December 2005 Board hearing that most recently, his pain 
has increased to a 9 out of 10 and has become almost daily.  
In this regard, when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Under VA's duty to assist principles, the 
veteran is entitled to another medical examination to assess 
whether the present level of disability has increased since 
the December 2004 VA examination.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
including the new notice requirements, 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) for the service 
connection claim for residuals of left 
thigh injury and increased rating claim 
for pes planus, status post bunionectomy 
and hallux valgus.  All notice 
requirements must be provided in one 
letter.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

2.  The veteran should be afforded a VA 
examination appropriate to determining the 
nature and etiology of any current 
residuals from his in-service thigh 
injury.  The claims folder and a separate 
copy of this remand should be made 
available to the examiner for review.  The 
examiner is asked to offer an opinion as 
to whether it is as likely as not that any 
currently diagnosed disability of the 
thigh had its origins during the veteran's 
period of service, specifically the jeep 
hitting his thigh in service.  

3.  The veteran should be afforded a VA 
examination appropriate to determining the 
present severity of his bilateral pes 
planus, status post bunionectomy and 
hallux valgus.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review.  
The examiner is asked to offer an opinion 
on the following:

(a)   Whether there is any objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on 
use, or characteristic callosities in the 
bilateral feet.

(b)  Whether there is any limitation of 
motion of any joints associated with the 
feet; and/or any additional limitation of 
motion or fatigability after repeated use.   

4.  Finally, the AMC/RO should 
readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, including consideration of 
any additional information obtained since 
the statement of the case.  If the 
decision with respect to the claims 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


